 Case 1:18-cv-01334-RJJ-PJG ECF No. 97 filed 02/27/20 PageID.1001 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

 MICHAEL PUNG, as personal
 representative of the Estate of
 TIMOTHY SCOTT PUNG,                       Case No. 18-cv-1334

             Plaintiff,                    HON. ROBERT J. JONKER

 v.

 PETER M. KOPKE, in his personal
 capacity, PATRICIA DEPRIEST, in her
 personal capacity; and STEVEN W.
 PICKENS, in his personal capacity,
 And COUNTY OF ISABELLA COUNTY,

         Defendants.
____________________________________________________________________
 Philip L. Ellison (P74117)                 Allan C. Vander Laan (P33893)
 Outside Legal Counsel PLC                  Bradley C. Yanalunas (P80528)
 Attorney for Plaintiff                     Cummings, McClorey, Davis & Acho
 P.O. Box 107                               Attorneys for Defendant Steven Pickens
 Hemlock MI 48626                           2851 Charlevoix Dr., S.E. - Suite 327
 989-642-0055                               Grand Rapids MI 49546
 888-398-7003 fax                           616-975-7470
 pellison@olcplc.com                        avanderlaan@cmda-law.com
                                            byanalunas@cmda-law.com
 William Selesky (P77750)
 Department of Attorney General             Charles A. Lawler (P65164)
 Assistant Attorney General- Labor Division Clark Hill PLC
 Attorneys for Peter Kopke                  Attorney for Patricia DePriest
 P.O. Box 30217                             212 E Cesar E. Chavez Ave
 Lansing, MI 48909                          Lansing, MI 48906-4328
 517-373-2560                               517-318-3016
 SeleskyW1@michigan.gov                     clawler@clarkhill.com

___________________________________________________________________

                   RESPONSE BY DEFENDANTS PICKENS AND COUNTY OF
                     ISABELLA OPPOSING PLAINTIFF’S MOTION TO CITE
                  INAPPOSITE “SUPPLEMENTAL AUTHORITY” (ECF NO. 96)




01080699-1
 Case 1:18-cv-01334-RJJ-PJG ECF No. 97 filed 02/27/20 PageID.1002 Page 2 of 3



                                     STATEMENT OF FACTS

             For the second time (compare ECF No. 88), Plaintiff Pung seeks leave to file what

he calls “supplemental authority.” (ECF No. 96). But a newly issued opinion is only

“authority” if it discusses a relevant legal principle in a factual context akin to that of the

case at hand. The case offered by Plaintiff Pung, VanderKodde v. Marry Jane Elliott,

P.C., Nos. 19-1091/11/27/1128, ___ F.3d ___ (6th Cir. 2020), is not relevant at all. Plaintiff

Pung merely seeks an excuse to exceed (more than he already has) the page limits on

briefs in motion practice before this Court.

                                            ARGUMENT

             Plaintiff Pung proposes the VanderKodde case as “authority” to attack the Isabella

County Defendants’ assertion of the Rooker-Feldman doctrine defense by reference to

Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). (ECF

No. 86, PageID.883, Isabella Defendants’ Motion, p. 10).                  It is axiomatic that

VanderKodde cannot overrule Supreme Court precedent. It is also well established that

an opinion by a regular three-judge panel of the Sixth Circuit cannot overrule prior Sixth

Circuit decisions. Darrah v. City of Oak Park, 255 F.3d 301, 309-10 (6th Cir. 2001),

Kerman v. C.I.R., 713 F.3d 849, 866 (6th Cir. 2013). The VanderKodde opinion simply

reiterates what was made clear by the Exxon Mobil Corp. opinion itself, i.e., that the

Rooker-Feldman doctrine applies only to a very specific category of cases. Exxon Mobil

Corp., 544 U.S. at 284, VanderKodde at *pp. 1, 6.

             Specifically, the Rooker-Feldman doctrine prevents the district courts from

exercising jurisdiction over cases that are de facto appeals of state court judgments. Such

appellate review is the exclusive province of the Supreme Court. Lawrence v. Welch,




01080699-1                                       1
 Case 1:18-cv-01334-RJJ-PJG ECF No. 97 filed 02/27/20 PageID.1003 Page 3 of 3



531 F.3d 364, 368 (6th Cir. 2008). To countenance a contrary rule would posture the

federal district courts as the appellate venue for every litigant disappointed with a state

court judgment on a question of federal law.

             The Isabella County Defendants have asserted the Rooker-Feldman doctrine

specifically against the Plaintiff’s attempt to re-litigate the “due process” issue in this court.

(ECF No. 86, PageId.853, Isabella Defendants’ Motion, p. 10). As described in the

Isabella County Defendants’ motion, the Michigan Court of Appeals issued an express

ruling that the Plaintiff “was not deprived of its constitutional right to due process.” (ECF

No. 15-2, PageId.88-91, Isabella County Treasurer v. Estate of Timothy Scott Pung,

MCOA No. 329858, particularly at p. 4). This is precisely the situation in which Exxon

Mobil Corp. prohibits re-litigation in the federal district courts.   The VanderKodde case

cannot be “authority” to the contrary.

             What Plaintiff Pung seeks is an excuse to continue to file briefs evading the page-

limit rules of this Court motion practice - - which he has already surpassed. His bogus

plea of supplemental “authority” in furtherance of this effort should be denied.

                                        Respectfully submitted,

                                        CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

                                        /s/ Allan C. Vander Laan
                                        Allan C. Vander Laan (P33893)
                                        Bradley C. Yanalunas (P80528)
                                        Attorneys for Defendant Pickens
                                        Cummings, McClorey, Davis & Acho. P.L.C.
                                        2851 Charlevoix Drive, SE, Ste. 327
                                        Grand Rapids, MI 49546
                                        616/975-7470

Dated: February 27, 2020




01080699-1                                        2
